DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 25, 28-30, 32, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (KR 20160129165) in view of Ito et al. (EP 2878911).
Ryu et al. discloses a compact heat exchanger unit within an air conditioning apparatus for a vehicle for condensation of refrigerant cooled with liquid (water, see page 8, paragraph 8 of the translated version), wherein a condenser 106 region for the condensation of the refrigerant is formed as a heat exchanging surface (the entire condenser comprises a condensation surface), and a high-pressure refrigerant collector region as a refrigerant collector 101 (see page 8, paragraph 9 of the translated version) is formed in integrated form.  Ryu et al. does not disclose the refrigerant collector is formed in integrated form as plate packets within a plate heat exchanger.  Ito et al. teaches a compact plate heat exchanger 1 which collects refrigerant and comprises integrated plate packets A1 and B1 within the heat exchanger so the refrigerant can be collected and cooled by water to condense the refrigerant.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ryu et al. by replacing the refrigerant collector with a refrigerant collector comprising integrated plate packets to collect refrigerant and cool the refrigerant with water as taught by Ito et al.  Regarding claim 28, the collector region of Ryu et al. is charged or empty depending on the operational requirement of the apparatus.  Regarding claim 29, since the plate heat exchanger of Ito et al. is used as both an evaporator and a condenser (page 6, paragraph 5 of the translated version), the plate heat exchanger comprises an evaporator region, an internal heat exchanger region, and a condenser region as the plate pockets.  Regarding claim 30, the apparatus of Ryu et al. also comprises an expansion engine 103.  Regarding claim 32, the heat exchanger unit taught by Ito et al. also comprises delivery channels 19 arranged between the regions for guiding the refrigerant from a lower surface (at inlet a) to an upper surface (at outlet A, see Fig. 1).  Regarding claim 33, since it would have been a design choice to solder the plates 7 of Ito et al. together, the recited regions would also be soldered together upon the soldering process.  Regarding claim 39, a plate of Ito et al. having a rib of a dimple-design would have involved a mere change in the shape of an object, which is generally recognized as being within the level of ordinary skill in the art.  The prior art device would still carry out its intended functions with the addition of a rib.
Allowable Subject Matter
4.	Claims 26, 27, 31, 34-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Applicant is kindly reminded that all non-elected claims must be cancelled when this case goes to allowance.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763